NOTICE: All slip opinions and orders are subject to formal
revision and are superseded by the advance sheets and bound
volumes of the Official Reports. If you find a typographical
error or other formal error, please notify the Reporter of
Decisions, Supreme Judicial Court, John Adams Courthouse, 1
Pemberton Square, Suite 2500, Boston, MA, 02108-1750; (617) 557-
1030; SJCReporter@sjc.state.ma.us

SJC-12060

                COMMONWEALTH   vs.   STEVEN ANDRE.



        Suffolk.     November 8, 2019. - April 2, 2020.

    Present:   Gants, C.J., Lenk, Gaziano, Lowy, & Budd, JJ.


Homicide. Firearms. Evidence, Hearsay, Business record, Prior
     misconduct, Firearm. Practice, Criminal, Capital case,
     Motion to suppress, Instructions to jury, Argument by
     prosecutor.



     Indictments found and returned in the Superior Court
Department on January 7, 2011.

     A pretrial motion to suppress evidence was heard by Charles
J. Hely, J., and the cases were tried before Christine M.
McEvoy, J.


     William S. Smith for the defendant.
     Darcy Jordan, Assistant District Attorney (John P. Pappas,
Assistant District Attorney, also present) for the Commonwealth.


    LOWY, J.   A Suffolk County grand jury indicted the

defendant, Steven Andre, on two counts of murder in the first

degree, as well as on counts of possession of a firearm without

a license, assault by means of a dangerous weapon, and armed
                                                                    2


robbery.   Before trial, the defendant filed a motion to suppress

evidence that police discovered upon executing several search

warrants, which the motion judge denied.   A jury convicted the

defendant of both counts of murder on the theory of deliberate

premeditation, as well as the three other charges, and the trial

judge sentenced him to life imprisonment without the possibility

of parole.1

     On appeal, the defendant seeks reversal, assigning error to

(1) the motion judge's denial of the defendant's motion to

suppress evidence; (2) the trial judge's admission in evidence

of a document that constituted inadmissible hearsay and failure

to give the requisite jury instruction; (3) the trial judge's

admission of testimony concerning firearms, which were allegedly

dissimilar to the murder weapon, that the defendant possessed a

week prior to the murders; (4) the trial judge's jury

instruction regarding the firearms testimony, which he argues

created a substantial likelihood of a miscarriage of justice;

and (5) the prosecutor's improper statements made in his closing

argument, allegedly prejudicing the defendant and violating his

constitutional rights.   The defendant also requests that we




     1 The judge also sentenced the defendant to a term of life
imprisonment for armed robbery, and prison terms of from four to
five years for possession of a firearm without a license and
assault by means of a dangerous weapon, each to run concurrently
with the murder sentence.
                                                                      3


exercise our power pursuant to G. L. c. 278, § 33E, to reduce

the murder verdicts or to grant a new trial.     Finding neither

reversible error nor a reason to exercise our authority under

G. L. c. 278, § 33E, we affirm.

     Background.    We summarize the facts the jury could have

found, reserving some details for later discussion.

     1.   The murders.   On September 6, 2010, Angel Acevedo and

Jenret Appleberry were fatally shot in their apartment in

Chelsea (apartment).     On the evening of September 5, the victims

had been at the apartment with their roommate, Luis Rodriguez,

and Rodriguez's five year old son.2    The defendant arrived at the

apartment after midnight on September 6.     At some point

thereafter, Rodriguez and his son went to sleep in Rodriguez's

bedroom with the lights off.    The victims and the defendant

remained in the living room.    Between 1 and 2 A.M., the sound of

two gunshots awakened Rodriguez.    The defendant then entered

Rodriguez's bedroom, turning on the light with one hand, and

pointing a gun at Rodriguez and Rodriguez's son with his other

hand.    At gunpoint, the defendant forced Rodriguez, who was

holding his son and refused to put him down, to search through

the victims' bedrooms for money.    The defendant told Rodriguez

that he had heard that there was $50,000 somewhere in the


     2 There were two other individuals at the apartment that
night, but they left before the murders occurred.
                                                                      4


apartment, that the defendant had been watching the apartment

for about two weeks, and that someone offered to pay him $25,000

to kill the victims because they were informants.     Even though

Rodriguez said he did not know about any money, the defendant

threatened to kill both Rodriguez and Rodriguez's son if

Rodriguez's son looked at him or if Rodriguez did not reveal the

money's location.

     The defendant then directed Rodriguez to go into the living

room to search for shell casings.    Once in the living room,

Rodriguez saw the victims' bodies.    The defendant took money

from Acevedo's pocket, ripping it in the process.     The defendant

told Rodriguez to use a shirt to wipe down anything the

defendant may have touched, and Rodriguez complied.    From the

living room, the defendant took a PlayStation 3 gaming console

(PS3) and put it into a suitcase he took from a closet.3    While

still at the apartment, the defendant used Rodriguez's cell

phone, telling the person on the other line, "it's done."

     The defendant eventually let Rodriguez and his son leave

the apartment, at which point they walked to Rodriguez's




     3 The defendant also took a gun from under Appleberry's
mattress and between $300 and $500 in cash and "crack" cocaine
from Rodriguez. Rodriguez testified that following the murders,
an Xbox gaming console that Appleberry kept in his bedroom was
also missing.
                                                                    5


father's house.   Approximately six hours later, Rodriguez's

parents reported the shootings to the police.4

     2.   Police investigation.   When the police arrived at the

apartment on September 6, 2010, the victims' bodies were in the

living room.   Appleberry had been shot in the head at close

range, and Acevedo had been shot three times in the head.      There

were no signs of forced entry.    After Rodriguez identified the

defendant as the person who committed the murders, the police

arrested the defendant and executed a search warrant at the

apartment where he lived with his girlfriend and his cousin.       In

the defendant's bedroom, the police found a gold, square earring

and a white watch.   In his cousin's bedroom, the police found a

PS3 and a different gold earring.   Appleberry's family

identified the watch and an earring as belonging to Appleberry.5

The PS3 was also later linked to Appleberry.6




     4 At trial, Rodriguez initially testified that he called
911, but later admitted, after defense counsel refreshed his
memory using Rodriguez's grand jury testimony, that his parents
contacted the police.

     5 The Commonwealth put forth evidence insinuating that the
gold earring found in the bedroom of the defendant's cousin
belonged to Acevedo. The Commonwealth, however, did not seize
that earring, and the record does not reflect that anyone
positively identified the photograph of the side of the earring
as belonging to Acevedo.

     6 The birthday, security question, and e-mail address
registered with the account matched that of Appleberry. In
addition, when the police turned on the PS3, the screen
                                                                     6


     Discussion.   1.    Standard of review.   Upon a defendant's

direct appeal from a capital conviction, we conduct a plenary

review of the record for error pursuant to statutory mandate.

See G. L. c. 278, § 33E.     Where we discern an error to which the

defendant did not object at trial, we review for a substantial

likelihood of a miscarriage of justice.     See Commonwealth v.

Gonzalez, 469 Mass. 410, 415-416 (2014).       Where the record

reflects an error that the defendant preserved below, we apply

the ordinary standard of review ascribed to errors of that type

in all appeals.    See Commonwealth v. Upton, 484 Mass. 155, 160

(2020).

     2.   Motion to suppress.    When reviewing a decision on a

motion to suppress, "we accept the judge's subsidiary findings

of fact absent clear error, but conduct an independent review of

[the] ultimate findings and conclusions of law" (quotation and

citation omitted).      Commonwealth v. Colon, 449 Mass. 207, 214,

cert. denied, 552 U.S. 1079 (2007).     We recite the facts as the

motion judge found them, supplemented by certain necessary,

uncontested facts from the motion hearing record.      See id.

     Rodriguez spoke to the police on three separate occasions

in the days following the murders:      on September 6, 7, and 11,

2010.   On September 6, Rodriguez told the police that two masked



displayed a friend request to "A-Rock_031."      "A-Rock" was one of
Acevedo's nicknames.
                                                                  7


men shot his roommates.    Based in part on Rodriguez's

statements, the police applied for and received search warrants

for the apartment and for the victims' and Rodriguez's cell

phones.    On September 7, the police interviewed Rodriguez's

young son, who said that only one of the men who entered the

apartment was masked.    Later that day, the police confronted

Rodriguez with the inconsistencies between his and his son's

statements, but Rodriguez maintained that there were two masked

men.

       Finally, on September 11, 2010, Rodriguez informed the

police that the defendant had committed the murders alone.

Rodriguez also told the police that he lied initially because he

feared someone would kill him and his son.    Based in part on

Rodriguez's newest statements, State police Trooper Kevin

Sweeney applied for and received five additional search

warrants.7   In the affidavits supporting each of the five

additional search warrant applications, Sweeney omitted both

Rodriguez's prior contradictory statements and the statements

Rodriguez's son made to police.

       Prior to trial, the defendant moved to suppress the

evidence seized pursuant to the latter five search warrants.




       The search warrants covered the defendant's cell phone
       7

records, apartment, and purported vehicle, as well as the PS3
recovered from the defendant's apartment.
                                                                       8


Citing Franks v. Delaware, 438 U.S. 154 (1978), the defendant

argued that material omissions in the affidavits supporting the

search warrants rendered the search warrants invalid.       The

record is unclear both whether the defendant's motion contained

a request for a hearing under Franks to determine the veracity

of the search warrants and whether the hearing that the

defendant received constituted a Franks hearing. Id. at 155-

156.       The motion judge, however, denied the defendant's motion,

concluding that the omission of Rodriguez's and his son's prior

statements in the warrant affidavits did not "demonstrate that

the warrant affidavits were knowingly or recklessly false on the

essential facts that were material to probable cause for the

warrants."8      On appeal, the defendant argues that the judge

applied the incorrect standard.

       The defendant is entitled to a Franks hearing only if he

makes two "substantial preliminary showing[s]."      Commonwealth v.

Long, 454 Mass. 542, 552 (2009), S.C., 476 Mass. 526 (2017),

quoting Franks, 438 U.S. at 155.      First, the defendant must

demonstrate that the affiant included "a false statement

knowingly and intentionally, or with reckless disregard for the

truth" or intentionally or recklessly omitted material in the




       The motion judge further concluded that "[t]his is not a
       8

case of material distortion of a defendant's statement as in
Commonwealth v. O'Dell, 392 Mass. 445, [448-449] (1984)."
                                                                      9


search warrant affidavit.    Long, supra, quoting Franks, supra at

155-156.   Second, the defendant must show that "the allegedly

false statement is necessary to the finding of probable cause,"

Long, supra, quoting Franks, supra at 156, or that the inclusion

of the omitted information would have negated the magistrate's

probable cause finding, see Commonwealth v. Corriveau, 396 Mass.
319, 334-335 (1985) (affidavit with omitted material "would not

have conveyed a significantly different message" regarding

probable cause from that in submitted affidavit without omitted

material).   See also United States v. McLellan, 792 F.3d 200,

208 (1st Cir.), cert. denied, 136 S. Ct. 494 (2015), quoting

United States v. Rigaud, 684 F.3d 169, 173 n.5 (1st Cir. 2012)

("In the case of an omission, this means establishing that the

inclusion of the omitted information 'would have led to a

negative finding by the magistrate on probable cause'" [emphasis

in original]).

    If a Franks hearing is ordered, the defendant must meet the

same two-prong test by a preponderance of the evidence (as

opposed to the "substantial preliminary showing" already

demonstrated).   See Long, 454 Mass. at 552.   As to the second

prong, "where an omission forms the basis for a Franks

challenge, the judge considers whether the affidavit,

supplemented by the omitted information, furnishes probable

cause." Id. at 553.   If the judge finds probable cause lacking,
                                                                  10


the judge must void the warrant and suppress the evidence and

any "fruits thereof." Id.

     The defendant here would not have succeeded at a Franks

hearing because, even if he sufficiently demonstrated that the

affiant had intentionally or recklessly omitted from the latter

five search warrants the statements that Rodriguez and his son

made to police prior to Rodriguez's September 11 interview, the

defendant could not have demonstrated by a preponderance of the

evidence that those omissions negated probable cause.9

     Rodriguez reported to the police that his roommates had

been shot and killed at the apartment.     When the police

responded to the apartment, they found two identified deceased

parties with gunshot wounds.   Rodriguez identified the defendant

as the shooter and knew him by name.     The defendant took

responsibility for the shootings and ordered Rodriguez to put

Rodriguez's son down so that the defendant could shoot




     9 The record is unclear whether the defendant's motion to
suppress contained a request for a Franks hearing or whether the
hearing the defendant received constituted a Franks hearing.
Although our conclusion here does not hinge on this issue, the
same may not be true for every case. Thus, it is essential that
judges and parties establish a clear record as to whether a
Franks hearing is sought and as to whether an adequate showing
has been made such that such a hearing is warranted. See Long,
454 Mass. at 552; Commonwealth v. Amral, 407 Mass. 511, 522
(1990) (judge has discretion "to order an in camera hearing
where the defendant by affidavit asserts facts which cast a
reasonable doubt on the veracity of material representations
made by the affiant concerning a confidential informant").
                                                                  11


Rodriguez.   The defendant threatened to kill Rodriguez and his

family if Rodriguez told anyone what had happened.   It was not

unreasonable for Rodriguez to refrain from identifying the

defendant out of fear of retribution.    The motion judge

therefore did not abuse his discretion in denying the

defendant's motion to suppress.10

     3.   PS3 account memorandum.   At trial, Joseph Lamoureux, a

security supervisor at Sony Computer Entertainment of America

(Sony), testified for the Commonwealth regarding the account

information connected to the PS3 seized from the defendant's

apartment.   After the murders, pursuant to a State police

request, Lamoureux searched for and found the account

information in Sony's electronic database.    Lamoureux then




     10Even when the reasons for a witness's prior inconsistent
statements concerning the identity of the perpetrator seem
obvious from the circumstances, the better course is to provide
the magistrate reviewing a warrant application with such witness
statements that might detract from the strength of the witness's
subsequent identification. The nature of the ex parte
proceeding prior to any search requires magistrates to rely on
the police to provide a complete picture as to the credibility
and veracity of witnesses' statements. See Franks, 438 U.S. at
169 ("The magistrate has no acquaintance with the information
that may contradict the good faith and reasonable basis of the
affiant's allegations"). It is then the magistrate's
responsibility to determine whether probable cause exists based
on the relevant circumstances, and the magistrate will then be
able to weed through any conflicting information in making his
or her determination. See G. L. c. 218, § 33; Commonwealth v.
Connolly, 454 Mass. 808, 813 (2009) (magistrate considers
affidavit "as a whole and in a commonsense realistic fashion").
                                                                   12


copied the account information11 from the database to a new

document (PS3 memorandum).   The Commonwealth sought to admit the

PS3 memorandum under the business records exception to the rule

against hearsay, to which the defendant objected.    Following a

voir dire of the witness,12 the judge ruled that the memorandum

was admissible.

     a.   Business records exception to the rule against hearsay.

The business records exception to the rule against hearsay

requires the judge to find that the record was made (1) in good

faith, (2) in the regular course of business, and (3) before the

civil or criminal proceeding in which it was offered began, and

(4) that it was "the regular course of such business to make

such memorandum or record at the time of such act, transaction,

occurrence or event or within a reasonable amount of time

thereafter."   G. L. c. 233, § 78.   See Mass. G. Evid.

§ 803(6)(A) (2019).   Such records are "presumed to be reliable

and therefore admissible because entries in these records are

routinely made by those charged with the responsibility of

making accurate entries and are relied on in the course of doing


     11As stated, the Sony memorandum contained the following
information, which was later linked to Acevedo: account
creation date, account number, first and last name, date of
birth, age, security question, and address.

     12The judge initially agreed with the defendant and
sustained the objection, but shortly thereafter she suspended
her ruling to conduct the voir dire.
                                                                   13


business."    Wingate v. Emery Air Freight Corp., 385 Mass. 402,

406 (1982).   We review the admission of the PS3 memorandum for

abuse of discretion.   See Commonwealth v. Denton, 477 Mass. 248,

250 (2017).

     The defendant argues that the judge erred in admitting the

PS3 memorandum under the business records exception because

Lamoureux made the memorandum after criminal proceedings

commenced and at the prosecution's request, not in the regular

course of business, rendering it inadmissible.13   We disagree.

     Under the business records exception to the rule against

hearsay, the act of printing out or copying an electronic record

verbatim into a separate document does not constitute the

creation of a new record, even where a party requested the

printout or copy for litigation.    See United States v. Burgos-

Montes, 786 F.3d 92, 120 (1st Cir.), cert. denied, 136 S. Ct.
599 (2015) ("[T]he physical manner in which the exhibit was

generated simply reflects the fact that the business records

were electronic, and hence their production required some choice

and offered some flexibility in printing out only the




     13The defendant also argues that the judge erred in failing
to make the four preliminary factual determinations required to
admit in evidence a document under the business records
exception. This argument is unavailing, however, because "[a]
judge's decision to admit the records implies these requisite
findings under G. L. c. 233, § 78." Beal Bank, SSB v. Eurich,
444 Mass. 813, 815 (2005).
                                                                    14


requested information").   Therefore, contrary to the defendant's

argument, the proper inquiry is whether the underlying

electronic record, not the printout or copy, satisfies the

foundation for the business records exception.   We conclude that

so long as an electronic record satisfies the business records

exception, a printout or verbatim copy of such an electronic

record also satisfies the business records exception, even if

the electronic record was printed out or copied after criminal

proceedings commenced or in response to the prosecution's

request.   See United States v. Briscoe, 896 F.2d 1476, 1494 n.13

(7th Cir.), cert. denied, 498 U.S. 863 (1990) (printouts

admissible as business records even when prepared specifically

for trial and not in regular course of business because data

contained therein was entered into computer at time each call

was placed and maintained in regular course of business); United

States v. Sanders, 749 F.2d 195, 198 (5th Cir. 1984) (printouts

made in preparation of litigation admissible where printout did

not sort, compile, or summarize data).

     The defendant does not contend that Sony's electronic

records did not satisfy the business records exception, nor is

there any evidence in the record to even suggest as much.14    At


     14Although the Commonwealth admitted that the actual
electronic records on which Lamoureux based his memorandum were
no longer accessible at the time of trial, the defendant does
not contend that the electronic records were not made in good
                                                                   15


the time that Lamoureux searched for the relevant PS3 account

information, Sony kept electronic records of registered user

account information in the ordinary course of business.     The PS3

account information was entered on March 4, 2010, before

litigation commenced, and the defendant does not contend, nor is

there any indication, that it was not Sony's regular course of

business to make this type of record on that date.   Therefore,

the electronic record satisfied the business records exception.

Because the PS3 memorandum was a verbatim copy of Sony's

electronic records, the PS3 memorandum also satisfies the

business records exception to the rule against hearsay.15    The

judge did not abuse her discretion by admitting it.16

     b.   Jury instruction.   Under G. L. c. 233, § 78, when a

judge admits a record under the business records exception to

the rule against hearsay, "all other circumstances of the making



faith. Accordingly, the records' unavailability does not have
any impact on our conclusion.

     15We note that the defendant does not contest that the
verbatim copy was made in good faith. Indeed, during oral
argument, counsel stated that he was not arguing that there was
anything "untoward on this record."

     16The defendant also makes a passing argument that because
Lamoureux created the PS3 memorandum at the behest of the police
and, thus, literally in anticipation of litigation, the
memorandum was testimonial. This argument is unavailing. Given
our conclusion that the PS3 memorandum was not a newly created
business record, but instead a copy of a prior business record,
the PS3 memorandum was not created in anticipation of
litigation.
                                                                   16


thereof, including lack of personal knowledge by the entrant or

maker, may be shown to affect its weight and . . . in a criminal

proceeding all questions of fact which must be determined by the

court as the basis for the admissibility of the evidence

involved shall be submitted to the jury, if a jury trial is had

for its final determination" (emphasis added).    We have yet to

explicitly determine for what purpose the jury consider the

questions of fact undergirding the admission of the business

record, and we take the opportunity to do so now.    Judges must

submit to the jury such questions of fact, not for the jury to

redetermine admissibility, but to evaluate what amount of weight

to accord the business record.17    In other words, unlike the




     17   We provide an example of an appropriate jury instruction:

     "There are records which were admitted in this trial which
     will go to the jury room with you. When considering what,
     if any, weight to give these records, you may consider the
     following factors:

     "(1) That the record was made in good faith;

     "(2) That it was made in the regular course of business;

     "(3) That it was made before the beginning of this criminal
     proceeding; and

     "(4) That it was the regular course of business to make
     such a record at the time of such act, transaction,
     occurrence, or event, or within a reasonable time
     thereafter."

See G. L. c. 233, § 78; Mass. G. Evid. § 803(6)(A) & note
(2019).
                                                                  17


situation with the humane practice doctrine, statements of

coconspirators, or dying declarations, the jury need not engage

in finding the legal foundation for admitting business records

as an exception to the rule against hearsay before considering

the records.   Rather, the jury may consider the evidentiary

foundations for admission of business records as it affects the

weight of the evidence.   Contrast Commonwealth v. Rakes, 478
Mass. 22, 36-37 (2017), citing Commonwealth v. Bright, 463 Mass.
421, 426-427, 432 (2012) (before jury can consider joint

venturer's statement as bearing on defendant's guilt, jury must

first make their own independent determination, based on

preponderance of evidence other than statement itself, that

joint venture existed and that statement was made during and in

furtherance thereof); Commonwealth v. Caillot, 454 Mass. 245,

263-264 (2009), cert. denied, 559 U.S. 948 (2010), quoting

Commonwealth v. Cryer, 426 Mass. 562, 571 (1998) ("Under the

Commonwealth's 'humane practice,' if the voluntariness of a

defendant's statement is a live issue at trial, the judge must

instruct the jury that the Commonwealth has the burden of

proving beyond a reasonable doubt that the statement was made

voluntarily and that the jurors must disregard the statement

unless the Commonwealth has met its burden"); Commonwealth v.

Nesbitt, 452 Mass. 236, 251 n.16 (2008), S.C., 459 Mass. 1005

(2011), quoting Commonwealth v. Key, 381 Mass. 19, 22 (1980)
                                                                     18


("Under traditional Massachusetts procedure, the judge and then

the jury are to determine whether the requirements for a dying

declaration have been established by a preponderance of the

evidence").

    The defendant argues that the judge erred by failing to

instruct the jury to make the four preliminary findings required

to admit a document under the business records exception before

considering the document.    See G. L. c. 233, § 78; Mass. G.

Evid. § 803(6)(A).   We agree that the judge's failure to provide

guidance to the jury regarding how they should weigh the

business records constituted error.     We are confident, however,

that the error did not create a substantial likelihood of a

miscarriage of justice.     See Commonwealth v. Evans, 438 Mass.
142, 157 (2002), cert. denied, 538 U.S. 966 (2003) (unpreserved

claim of error in jury instruction reviewed for substantial

likelihood of a miscarriage of justice); Commonwealth v.

Ruddock, 428 Mass. 288, 292 n.3 (1998); Commonwealth v. Devlin,

335 Mass. 555, 563 (1957), S.C., 363 Mass. 171 (1973) (where no

objection was made, lack of jury instruction on questions of

fact did not amount to reversible error).     Even if the judge had

properly submitted the requisite questions to the jury, and the

jury had determined that the PS3 memorandum should have been
                                                                  19


accorded less weight, the jury still heard ample other evidence

that the defendant killed the victims.18

      4.   Firearms testimony.   The defendant also argues that the

judge erred in admitting Krista Najarian's testimony regarding

her observations of the defendant's prior possession of firearms

because the description of the guns she observed the defendant

holding was "wholly different" from Rodriguez's description of

the murder weapon.    During trial, the Commonwealth introduced

evidence that the unrecovered murder weapon was a nine

millimeter firearm.    Rodriguez testified that he believed the

defendant had a "gray and black" gun, which had a "flat shape"

and no barrel, on the night of the murders.     Najarian thereafter

testified that about a week prior to the murders, she observed

the defendant take two "dark," "regular size guns" out of his

waistband and put them under the seat of her car.19    Najarian

further testified that she did not know what kind of guns they




       Such evidence included the defendant's statement to
      18

police that he was at the apartment on the night of the murders;
Rodriguez's testimony identifying the defendant as the murderer
and his first-hand account of the immediate aftermath of the
murders, which was corroborated by physical evidence found at
the murder scene; and the seizure of Appleberry's jewelry and
Acevedo's PS3 from the defendant's apartment.

      19 Najarian also testified that the defendant often took her
car   during the summer of 2010 and that after the night on which
she   observed the defendant place the guns under her car seat,
the   defendant kept her car until after the murders. This car
was   also the subject of one of the search warrants.
                                                                    20


were, nor did she know anything about guns.    Following

Najarian's testimony and at the close of the evidence, the judge

provided limiting instructions to the jury.

     a.   Admission of firearms testimony.    We review a judge's

evidentiary rulings for an abuse of discretion.20    See

Commonwealth v. Rosa, 468 Mass. 231, 237 (2014); Commonwealth v.

McGee, 467 Mass. 141, 156-157 (2014).

     We have long held that "[e]vidence of prior bad acts is not

admissible to show that the defendant has a criminal propensity

or is of bad character.").   Commonwealth v. Otsuki, 411 Mass.
218, 236 (1991), quoting Commonwealth v. Robertson, 408 Mass.
747, 750 (1990).   Such evidence may be admissible, however, so

long as it is relevant for some other proper purpose and its

probative value is not substantially outweighed by the risk of

prejudice to the defendant.21   See Commonwealth v. Tavares, 482


     20The Commonwealth filed a motion in limine to permit this
testimony, which the defendant opposed, but the defendant did
not renew his objection at trial. At trial, however, the judge
recognized defense counsel's previous objection and acknowledged
that the objection was preserved. Thus, although the trial took
place prior to Commonwealth v. Grady, 474 Mass. 715, 719 (2016),
we conclude that the defendant's appellate rights are preserved.
See id. (prospectively, "[w]e will no longer require a defendant
to object to the admission of evidence at trial where he or she
has already sought to preclude the very same evidence at the
motion in limine stage, and the motion was heard and denied").

     21We need not decide whether the new standard we
articulated in Commonwealth v. Crayton, 470 Mass. 228, 249 n.27
(2014), applies retroactively ,because under either standard,
the judge here did not abuse her discretion. See id.
                                                                    21


Mass. 694, 711 (2019); Commonwealth v. Valentin, 474 Mass. 301,

306 (2016).    In the context of firearms-related evidence, we

have often held that such evidence may be admissible to

demonstrate the defendant's access to or familiarity with

firearms.     See Commonwealth v. Vazquez, 478 Mass. 443, 449-450

(2017); Commonwealth v. Bonnett, 472 Mass. 827, 841 (2015),

S.C., 482 Mass. 838 (2019); McGee, 467 Mass. at 157;

Commonwealth v. Ridge, 455 Mass. 307, 322-323 (2009).     While

this is true, such evidence also "creates a risk that the jury

will use the evidence impermissibly to infer that the defendant

has a bad character or a propensity to commit the crime

charged."   Valentin, supra, quoting McGee, supra at 156.

    Before admitting such evidence, the judge should articulate

the precise manner in which the evidence of the defendant's

access to and familiarity with firearms is relevant and material

to the facts of the particular case.     See Mass. G. Evid. § 401;

P.C. Giannelli, Understanding Evidence 168 (5th ed. 2018).

However, the fact that the firearms-related evidence may be

relevant to a specific, nonpropensity purpose does not render

the evidence admissible.     The judge must then consider and

articulate "the risk that the jury will ignore the limiting



(clarifying that "'other bad acts' evidence is inadmissible
where its probative value is outweighed by the risk of unfair
prejudice to the defendant, even if not substantially outweighed
by that risk").
                                                                    22


instruction and make the prohibited character inference" and use

the evidence for an inadmissible purpose, such as propensity.

Giannelli, supra.   See Commonwealth v. Crayton, 470 Mass. 228,

249 n.27 (2014), quoting Commonwealth v. Johnson, 35 Mass. App.

Ct. 211, 218 (1993), S.C., 43 Mass. App. Ct. 509 (1997) (prior

bad acts evidence is "inherently prejudicial").     This risk is at

its zenith in an identification case because the jury may

incorrectly infer that if the defendant possessed a firearm

previously (or subsequently), he is probably the person who

committed the crime charged.   This is especially true when the

firearms-related evidence is not connected to the firearm used

in the commission of the crime charged by either forensic

evidence or eye witness testimony.     Once the judge articulates

these considerations on the record, it is then within the

judge's discretion to determine whether the probative value of

the firearms-related evidence is outweighed by the risk of

prejudicial effect on the defendant.    See Crayton, supra; Mass.

G. Evid. § 403.

    In this case, the judge did not abuse her discretion in

admitting Najarian's testimony.   Contrary to the defendant's

contention, Najarian's and Rodriguez's descriptions of the

defendant's firearms were not "wholly different."    Najarian

described the firearms as "dark," while Rodriguez described the

murder weapon as "gray and black."     In addition, Najarian
                                                                     23


observed the defendant with the firearms one week prior to the

murders.     Nevertheless, even if the judge had erred in admitting

the evidence, that error would not have prejudiced the

defendant.    See Commonwealth v. Barbosa, 463 Mass. 116, 121

(2012).    Given the amount of properly admitted evidence of the

defendant's guilt, see note 18, supra, the scant attention

Najarian's firearms testimony received at trial,22 and the

judge's limiting instruction,23 any error "had at most a 'very

slight effect' on the jury."     Barbosa, supra at 124, quoting

Commonwealth v. Flebotte, 417 Mass. 348, 353 (1994).

     b.    Jury instructions.   At the conclusion of the evidence,

the judge gave another limiting instruction as to Najarian's

firearms testimony:     "If you credit that testimony, you may

consider it for limited purposes, which I've explained to you

before, that is, . . . whether or not the defendant had access

to guns and familiarity with violence" (emphasis added).

Because there was no objection, we review any error for a


     22Najarian's testimony regarding the defendant's prior
possession of firearms only comprised three pages of over sixty
pages of testimony. In addition, the prosecutor briefly
mentioned the acquaintance's testimony during his closing
argument, but did not argue that the weapons-related evidence
demonstrated access to or knowledge of firearms.

     23Immediately following Najarian's testimony, the judge
instructed the jury to first determine whether they credited the
testimony and, if they did, to then only consider the testimony
for the limited purposes of the defendant's access to guns or
familiarity with weapons.
                                                                  24


substantial likelihood of a miscarriage of justice.     See

Commonwealth v. Rodriquez, 461 Mass. 100, 106 (2011).     Here, the

judge clearly misspoke; however, such a misstatement does not

rise to the level of substantial likelihood of a miscarriage of

justice.

    "We evaluate jury instructions as a whole and interpret

them as would a reasonable juror."   Commonwealth v. Kelly, 470
Mass. 682, 697 (2015).   Immediately following the Commonwealth's

direct examination of Najarian, the judge gave a lengthy and

detailed limiting instruction.   See Commonwealth v. Holley, 478
Mass. 508, 533 n.25 (2017), quoting McGee, 467 Mass. at 158

(where firearms-related evidence excluded as pertaining to

possible murder weapon, contemporaneous limiting instruction

often required); Commonwealth v. Facella, 478 Mass. 393, 408-409

(2017) (no abuse of discretion where judge gave "forceful

limiting instruction[] . . . [i]mmediately following"

testimony); Barbosa, 463 Mass. at 126, citing Ridge, 455 Mass.

at 323 (jury presumed to follow limiting instruction).

Moreover, the judge's misstatement occurred in the middle of her

otherwise complete and accurate jury instructions on prior bad

act evidence.   Indeed, immediately prior to and following her

misstatement, the judge correctly instructed the jury not to

consider any evidence of the defendant's alleged drug

distribution activities, gang affiliation, or possession of guns
                                                                    25


as proof that the defendant "had a criminal propensity or bad

character."    See Commonwealth v. Kosilek, 423 Mass. 449, 455

(1996) (jury instruction "misstatement is preceded and followed

by accurate statements").    See also Vazquez, 478 Mass. at 449-

450 ("judge's instruction forbade the jury from using the

evidence in ways that were unduly prejudicial to the

defendant").   Even if the jury had considered Najarian's

testimony for an improper purpose, her testimony was not so

pivotal as to create a substantial likelihood of a miscarriage

of justice.

     5.   Prosecutor's closing argument.   The defendant contends

that the prosecutor made several improper statements during his

closing argument, which individually and collectively went to

the heart of the case and prejudiced the defendant.

Specifically, the defendant argues that the prosecutor

improperly (1) disparaged the defendant's right to counsel; (2)

insinuated that the jurors had a duty to convict the defendant

despite doubts as to someone else's involvement; and (3)

appealed to the jury's sympathy.24   The defendant objected to the


     24The defendant also argues that the prosecutor improperly
proclaimed his belief that the defendant received a "fair trial"
and, thus, he improperly and inferentially referenced the
defendant's appellate rights. The prosecutor stated: "And now
at this point, at this time you've heard all the evidence in the
case in what I suggest to you has been a full and fair trial for
Steven Andre in which he's been represented by an experienced
attorney." We are unable to see how this statement referenced,
                                                                    26


first alleged improper argument; thus, we review for prejudicial

error.   See Commonwealth v. Alvarez, 480 Mass. 299, 305, S.C.,

480 Mass. 1015 (2018) (no prejudicial error where error did not

influence jury or had "very slight effect" [citation omitted]).

Because the defendant did not object to the latter two

statements, should we find them to be erroneous, we review for a

substantial likelihood of a miscarriage of justice.   See

Vazquez, 478 Mass. at 451.

    We consider remarks made during closing "in the context of

the whole argument, the evidence admitted at trial, and the

judge's instructions to the jury."   Commonwealth v. Felder, 455
Mass. 359, 368 (2009).   The judge here properly instructed the

jury that the closing argument was not evidence, and we must

presume that the jury understood that instruction.    See

Commonwealth v. Kolenovic, 478 Mass. 189, 200 (2017).

    a.   Disparagement of defendant's right to counsel.     After

mentioning defense counsel's alternate theories of the case, and

over defense counsel's objection, the prosecutor stated:     "A

skilled, experienced, competent attorney will ask those

questions to get you collectively to start focusing on not



improperly or otherwise, the defendant's appellate rights.
Moreover, we discern no way in which this statement would "have
the inescapable effect of reducing the jurors' appreciation of
the significance of their deliberations and verdict."
Commonwealth v. Walker, 370 Mass. 548, 574, cert. denied, 429
U.S. 943 (1976).
                                                                   27


what's before you."   The defendant argues that this statement

impermissibly disparaged the defendant's right to counsel

because it insinuated that the defense's theory of the case was

"merely smoke-blowing by a well spoken, slick defense lawyer."

     The prosecutor's comments did not disparage the defendant's

right to counsel, nor did it disparage defense counsel

personally or her defense strategy overall.    Instead, the

prosecutor commented on specific defense tactics, arguing that

the jury should not believe the defense's version of events and

permissibly urged the jury to focus solely on the evidence

actually before them.25   See Felder, 455 Mass. at 369 ("read in

context, there was no error in the prosecutor's limited

references to the attempts by defense counsel to create 'smoke

screen[s]'"); Commonwealth v. Jackson, 428 Mass. 455, 463

(1998), S.C., 468 Mass. 1009 (2014) ("prosecutor may comment on

defense tactics that the jurors have witnessed themselves").

See generally Commonwealth v. Kozec, 399 Mass. 514, 516 (1987)

("We have never criticized a prosecutor for arguing forcefully

for a conviction based on the evidence and on inferences that

may reasonably be drawn from the evidence").   There was no

error.




     25The judge also instructed the jury not to "decide the
case based on speculation, surmise or conjecture."
                                                                   28


    b.    Insinuation that jury had a duty to convict.    In his

closing, the prosecutor posed several rhetorical questions

regarding another person's possible involvement in the murders

and then stated, "Those are issues for another day, for another

jury.    Your issue collectively is this man on this case and at

that moment at that time . . . ."    The defendant argues that the

prosecutor "craftily" intimated that even if the jurors believed

someone else may have been involved in the murders, and thus

were hesitant about the defendant's guilt, they should

nonetheless convict him and leave the issue of multiple

murderers for "another day."

    The prosecutor's statement again permissibly asked the

jurors not to speculate based on evidence not before them and

reminded the jurors that their sole job was to determine the

defendant's culpability.    Moreover, the prosecutor also made the

challenged statements in response to defense counsel's arguments

that two people had been involved in the murders, that Rodriguez

lied about the defendant's involvement, and that the police

failed to thoroughly investigate anyone other than the

defendant.   See Commonwealth v. Bresilla, 470 Mass. 422, 438

(2015) (prosecutor "entitled to respond to defense counsel's

criticism of the police investigation"); Commonwealth v. Smith,

450 Mass. 395, 408, cert. denied, 555 U.S. 893 (2008), quoting

Commonwealth v. Chavis, 415 Mass. 703, 713 (1993) ("A prosecutor
                                                                    29


is permitted to 'make a fair response to an attack on the

credibility of a government witness'").    There was no error.

     c.    Appeal to the jurors' sympathies.   The defendant also

contends that the prosecutor improperly appealed to the jurors'

sympathies by highlighting Rodriguez's emotional state at the

time of the murders to explain why Rodriguez failed to call the

police immediately.26   While the prosecutor may have overly

emphasized Rodriguez's plight, we must impute to the jurors "[a]

certain measure of . . . sophistication in sorting out excessive

claims" in closing arguments.    Commonwealth v. Taylor, 469 Mass.
516, 529 (2014), quoting Kozec, 399 Mass. at 517.    A reasonable

juror would understand that the prosecutor intended his remarks

to demonstrate that Rodriguez acted reasonably in light of the

threats to his five year old son.    See Valentin, 474 Mass. at

310-311.   There was no error.   Even assuming these statements

constituted error, the judge properly cured it by instructing

the jury that it was their job alone to determine a witness's

credibility and that they should not decide the case based on

any sympathy they might have had towards a particular side.       See

Kolenovic, 478 Mass. at 200-201.


     26Specifically, the prosecutor discussed Rodriguez's
brother's murder, which occurred less than a month before the
murders, and Rodriguez's experience witnessing his roommates'
murders, while his son's life was threatened. The prosecutor
argued, "And for the [Rodriguezes] of the world fortunate are
those who don't walk in his shoes."
                                                                  30


    6.   Review under G. L. c. 278, § 33E.   We have reviewed the

entire record of this case pursuant to our responsibilities

under G. L. c. 278, § 33E.   We conclude that there is no basis

for reducing the defendant's sentence on the murder conviction

or ordering a new trial.

                                   So ordered.